Citation Nr: 0109617	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-12 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 determination by the Manila, 
Philippines, VA Regional Office (RO), which found that the 
appellant had no recognized military service with the Armed 
Forces of the United States.



FINDING OF FACT

The Department of the Army has twice certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations.  The term "veteran" means a person who 
served in the active military, naval or air service and who 
was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d) (2000).  Service in the 
Regular Philippine Scouts is included for pension, 
compensation, dependency and indemnity compensation, and 
burial benefits.  38 C.F.R. § 3.8(a) (2000).  Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945 and June 30, 1947, inclusive, and in the Commonwealth 
Army of the Philippines from and after the dates and hours 
when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.8(c) and (d) (2000).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2000).

Analysis.  As an initial matter, the Board concludes that 
although this claim was decided by the RO before enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand to the RO for 
additional action is not warranted as VA has already met its 
obligations to the appellant under that statute.  As set 
forth in more detail below, all relevant facts have been 
adequately developed by the RO; given the facts of this case, 
there is no reasonable possibility that any further 
assistance to the appellant would aid in substantiating the 
claim.  The Board finds that VA has fully satisfied its duty 
to the appellant under the VCAA.  As the RO fulfilled the 
duty to assist and because the change in law has no material 
effect on adjudication of this claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
the appellant.  Bernard v Brown, 4 Vet. App. 384 (1993).

In a letter dated in June 1999 the appellant stated that he 
was a World War II veteran and he provided a six digit Army 
Serial Number.  The appellant thereafter provided a 
Certificate of Discharge for the Philippine Army which 
reflected the six digit service number previously provided by 
the appellant and which showed that he was enlisted or 
inducted into the Philippine Army in May 1945 and discharged 
in January 1946.

In December 1999, VA requested verification of service from 
the service department pursuant to 38 C.F.R. § 3.203(c).  In 
February 2000 the U.S. Army Reserve Personnel Center notified 
the RO that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

In January 2000, VA again requested verification of service 
from the service department, providing a different spelling 
of the appellant first name.  In March 2000 the U.S. Army 
Reserve Personnel Center again notified the RO that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

The United States Court of Veterans Appeals has held that the 
"VA is prohibited from finding, on any basis other than a 
service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
addition, the Board notes that "service department findings 
are binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993).

The appellant has submitted no U.S. service documents in 
support of his claim, or any further information different 
from that previously submitted to the U.S. Army Reserve 
Personnel Center, which would warrant a request for 
recertification.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  Accordingly, VA has fulfilled its duty under 
38 C.F.R. § 3.203(c).

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case.  
As the United States service department's verification of the 
appellant's service is binding on VA, the Board concludes 
that the appellant is not considered a "veteran" for 
purposes of entitlement to VA benefits.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Basic eligibility for VA benefits is not established; thus, 
the appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

